                                                                                                                              Case 2:18-cv-01848-APG-GWF Document 20 Filed 12/12/18 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Lindsay C. Demaree, Esq.
                                                                                                                              Nevada Bar No. 11949
                                                                                                                         3    Stacy H. Rubin, Esq.
                                                                                                                              Nevada Bar No. 9298
                                                                                                                         4    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         5    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         6    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         7    demareel@ballardspahr.com
                                                                                                                              rubins@ballardspahr.com
                                                                                                                         8    Attorneys for Defendant
                                                                                                                         9                            UNITED STATES DISTRICT COURT
                                                                                                                         10                                 DISTRICT OF NEVADA
                                                                                                                         11       JASON KIBBEE, individually and on Case No. 2:18-cv-01848-APG-GWF
                                                                                                                                  behalf of all and others similarly
                                                                                                                         12       situated,                          STIPULATION AND ORDER TO
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                     EXTEND TIME FOR DEFENDANT TO
                                                                                                                         13                       Plaintiff,         RESPOND TO PLAINTIFF’S FIRST
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                     AMENDED COMPLAINT
                                                                                                                         14       v.
                                                                                                                         15       SMITH-PALLUCK ASSOCIATES                (First Request)
                                                                                                                                  CORP., d/b/a LAS VEGAS ATHLETIC
                                                                                                                         16       CLUBS,
                                                                                                                         17                         Defendant.
                                                                                                                         18           Plaintiff Jason Kibbee (“Plaintiff”) and Defendant Smith-Palluck Associates

                                                                                                                         19   Corp., d/b/a Las Vegas Athletic Clubs (“Defendant”)1 stipulate and agree that

                                                                                                                         20   Defendant has up to and including January 14, 2019 to respond to Plaintiff’s First

                                                                                                                         21   Amended Complaint (ECF No. 16), to provide time to investigate Plaintiff’s allegations

                                                                                                                         22   and for Defendant to prepare a response.

                                                                                                                         23

                                                                                                                         24                             [Continued on the following page.]

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27   1 By filing this Stipulation, Defendant is not waiving any defense, affirmative or
                                                                                                                         28   otherwise, it may have in this matter.


                                                                                                                              DMWEST #36192445 v1
                                                                                                                              Case 2:18-cv-01848-APG-GWF Document 20 Filed 12/12/18 Page 2 of 2



                                                                                                                         1             This is the first request for an extension of time to respond to Plaintiff’s First

                                                                                                                         2    Amended Complaint (ECF No. 16), and it is made in good faith and not for purposes of

                                                                                                                         3    delay.

                                                                                                                         4             DATED this 12th day of December, 2018.

                                                                                                                         5        KNEPPER & CLARK LLC                          BALLARD SPAHR LLP
                                                                                                                         6     By: /s/ Miles N. Clark                          By: /s/ Stacy H. Rubin
                                                                                                                                  Matthew I Knepper, Esq.                         Joel E. Tasca, Esq.
                                                                                                                         7        Nevada Bar No. 12796                            Nevada Bar No. 14124
                                                                                                                                  Miles N. Clark, Esq.                            Lindsay C. Demaree, Esq.
                                                                                                                         8        Nevada Bar No. 13848                            Nevada Bar No. 11949
                                                                                                                                  10040 W. Cheyenne Ave.                          Stacy H. Rubin, Esq.
                                                                                                                         9        Suite 170-109                                   Nevada Bar No. 9298
                                                                                                                                  Las Vegas, NV 89129                             1980 Festival Plaza Drive, Suite 900
                                                                                                                         10                                                       Las Vegas, Nevada 89135
                                                                                                                                  David H. Krieger, Esq.
                                                                                                                         11       Nevada Bar No. 9086                             Attorneys for Defendant
                                                                                                                                  George Haines, Esq.
                                                                                                                         12       Nevada Bar No. 9411
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                  Shawn Miller, Esq.
                                                                                                                         13       Nevada Bar No. 7825
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                  HAINES & KRIEGER, LLC
                                                                                                                         14       8985 S. Eastern Avenue, Suite 350
                                                                                                                                  Henderson, Nevada 89123
                                                                                                                         15
                                                                                                                                   Attorneys for Plaintiff
                                                                                                                         16
                                                                                                                                                                        ORDER
                                                                                                                         17
                                                                                                                                                                        IT IS SO ORDERED:
                                                                                                                         18

                                                                                                                         19                                             UNITEDSTATES
                                                                                                                                                                        UNITED STATES  DISTRICT/MAGISTRATE
                                                                                                                                                                                     MAGISTRATE JUDGE
                                                                                                                                                                        JUDGE
                                                                                                                         20
                                                                                                                                                                        DATED:        12/14/2018
                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                           2
                                                                                                                              DMWEST #36192445 v1
